Harwell, J.
The plaintiff in error was indicted for stealing a cow belonging to the farm of Jackson Brothers. The State’s evidence showed that the cow described in the indictment was missing, and was found in the possession of one McDaniel; and he testified that he bought the cow from one Bozeman. Bozeman testified that he (Bozeman) bought the cow from the defendant, and gave him $10 for her. The defendant made no statement in explanation of his possession. The_only ’ witness introduced by the defendant testified that the cow that he saw the defendant put in Bozeman’s pasture was of a description different from that given in the indictment. The motion for a new trial was based upon the general' grounds only. It is not necessary to add anything further to the headnote.

Judgment affirmed.

'Broyles, P. J., and Bloodworth, J., concur.